Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 1 of 32




                        FOR PUBLICATION

          UNITED STATES COURT OF APPEALS
               FOR THE NINTH CIRCUIT


        ERIC ANTHONY GARRIS,                    No. 18-15416
                     Plaintiff-Appellant,
                                                 D.C. No.
                        v.                    CV 13-02295 JSC

        FEDERAL BUREAU OF
        INVESTIGATION,                            OPINION
                     Defendant-Appellee.


              Appeal from the United States District Court
                 for the Northern District of California
          Jacqueline Scott Corley, Magistrate Judge, Presiding

                 Argued and Submitted June 12, 2019
                         Anchorage, Alaska

                       Filed September 11, 2019

           Before: A. Wallace Tashima, William A. Fletcher,
                 and Marsha S. Berzon, Circuit Judges.

                      Opinion by Judge Tashima
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 2 of 32




        2                          GARRIS V. FBI

                                   SUMMARY*


                                    Privacy Act

           The panel affirmed in part and reversed in part the district
        court’s summary judgment in an action under the Privacy Act
        seeking expungement of two separate threat assessment
        memos created by the Federal Bureau of Investigation
        (“FBI”).

           The 2004 Memo detailed plaintiff Eric Garris’s posting of
        an FBI “watch list” to Antiwar.com as well as other First
        Amendment activity. The Halliburton Memo detailed an
        upcoming Halliburton shareholder’s meeting and listed
        Antiwar.com as part of a catalogue of sources on the meeting.

            The panel first addressed discovery and evidentiary
        challenges. First, the panel held that the district court did not
        abuse its discretion in granting a protective order to the FBI
        precluding Garris from deposing certain retired FBI agents.
        Second, the panel agreed in part with Garris’ contention that
        the district court abused its discretion by relying on a
        declaration from FBI Special Agent Campi. The panel held
        that the district court applied the wrong legal standard – by
        employing a Freedom of Information Act (“FOIA”) standard
        – when it accepted the Campi Declaration in toto, but the
        error was harmless as to certain parts of the declaration,
        which were sufficiently based on Campi’s personal
        knowledge. The panel held that those of Campi’s statements
        that went beyond matters of personal knowledge were purely

            *
             This summary constitutes no part of the opinion of the court. It has
        been prepared by court staff for the convenience of the reader.
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 3 of 32




                                 GARRIS V. FBI                          3

        speculative and should not have been admitted. Third, the
        panel held that the district court did not abuse its discretion in
        admitting the Declaration of FBI Special Agent Bujanda.
        Unlike with the Campi Declaration, the district court
        correctly recognized that the FOIA-specific knowledge
        standard did not apply here, and properly applied the
        traditional personal knowledge standard.

            The panel held that unless a record is pertinent to an
        ongoing authorized law enforcement activity, an agency may
        not maintain it under section (e)(7) of the Privacy Act,
        5 U.S.C. § 552(e)(7). The panel held that because the FBI
        had not met its burden of demonstrating that the 2004 Memo
        was pertinent to an ongoing law enforcement activity, it must
        be expunged. The panel further held that the Halliburton
        Memo, however, need not be expunged because it was
        pertinent to an ongoing law enforcement activity.


                                  COUNSEL

        Vasudha Talla (argued), American Civil Liberties Union
        Foundation of Northern California Inc., San Francisco,
        California, for Plaintiff-Appellant.

        Lewis S. Yelin (argued) and Michael S. Raab, Appellate
        Staff; Alex G. Tse, United States Attorney; United States
        Department of Justice, Civil Division, Washington, D.C.; for
        Defendant-Appellee.

        Adam Gershenson, Cooley LLP, Boston, Massachusetts;
        David Houska and Maxwell Alderman, Cooley LLP, San
        Francisco, California; for Amicus Curiae First Amendment
        Coalition.
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 4 of 32




        4                      GARRIS V. FBI

        Aiden Synnott, Luke X. Flynn-Fitzsimmons, William E.
        Freeland, and Melina M. Memeguin Layerenza, Paul Weiss
        Rifkind Wharton & Garrison LLP, New York, New York, for
        Amici Curiae Knight First Amendment Institute at Columbia
        University, Center for Constitutional Rights, Color of
        Change.

        Aaron Mackey, Camille Fischer, and Adam Schwartz,
        Electronic Frontier Foundation, San Francisco, California, for
        Amicus Curiae Electronic Frontier Foundation.


                                 OPINION

        TASHIMA, Circuit Judge:

            Plaintiff-Appellant Eric Anthony Garris appeals the
        district court’s grant of summary judgment in favor of the
        Federal Bureau of Investigation (“FBI”) in an action under
        the Privacy Act, 5 U.S.C. § 552a. Garris discovered that he
        and the website Antiwar.com had been the subject of two
        separate “threat assessment” memos (collectively, the
        “Memos”) created by the FBI. The first, the “2004 Memo,”
        detailed Garris’ posting of an FBI “watch list” to
        Antiwar.com as well as other First Amendment activity. The
        second, the “Halliburton Memo,”detailed an upcoming
        Halliburton shareholder’s meeting and listed Antiwar.com as
        part of a catalogue of sources on the meeting.

            Garris seeks expungement of the Memos under the
        Privacy Act, which provides that federal agencies shall
        “maintain no record describing how any individual exercises
        rights guaranteed by the First Amendment unless . . .
        pertinent to and within the scope of an authorized law
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 5 of 32




                                    GARRIS V. FBI                               5

        enforcement activity.” 5 U.S.C. § 552a(e)(7). The FBI
        argues that, although both Memos describe protected First
        Amendment activity, the records fall under the law
        enforcement activity exception. Garris, however, contends
        that the law enforcement activity exception does not apply
        because the investigations detailed in both Memos have
        ended and the Memos are not pertinent to an ongoing
        authorized law enforcement activity. The question of
        whether, even if a record’s creation was permissible under
        the law enforcement activity exception, the record may not be
        maintained under § (e)(7) unless its maintenance is pertinent
        to an ongoing law enforcement activity, is one of first
        impression in our Circuit. We hold that unless a record is
        pertinent to an ongoing authorized law enforcement activity,
        an agency may not maintain it under § (e)(7) of the Privacy
        Act.    Because the FBI has not met its burden of
        demonstrating that the 2004 Memo is pertinent to an ongoing
        law enforcement activity, it must be expunged. The
        Halliburton Memo, however, need not be, because it is
        pertinent to an ongoing law enforcement activity.

                 FACTUAL AND PROCEDURAL BACKGROUND

        I. Factual Background

           Garris is the founder, managing editor, and webmaster of
        Antiwar.com.1 Antiwar.com is “an anti-interventionalist, pro-
        peace,” non-profit news website, the mission of which is to
        publish news, information and analysis on the issues of war


            1
               Joseph “Justin” Raimondo, the editorial director of Antiwar.com,
        was also a plaintiff-appellant in this action but died during the pendency
        of this appeal. His appeal has been dismissed. Accordingly, Garris is the
        only remaining plaintiff-appellant.
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 6 of 32




        6                      GARRIS V. FBI

        and peace, diplomacy, foreign policy, and national security,
        as an alternative to mainstream media sources.

            A. The FBI’s 2004 Threat Assessment Memo

            In March 2004, the FBI’s Counterterrorism Division’s
        Terrorism Watch and Warning Unit advised all field offices
        that a post-9/11 “watch list,” that is, an FBI suspect list,
        called “Project Lookout” had been posted on the Internet and
        “may contain the names of individuals of active investigative
        interest.” An FBI agent subsequently discovered a twenty-
        two-page untitled Excel spreadsheet, dated 10/03/2001, on
        Antiwar.com. The spreadsheet contained names and
        identifying information, and appeared to be a possible FBI
        watch list.

            This discovery prompted the Newark, New Jersey, FBI
        office to look further at Antiwar.com. The Newark office
        subsequently identified on Antiwar.com another document,
        written in Italian, which was accompanied by a second
        twenty-two-page spreadsheet, dated 05/22/2002, that also
        appeared to be an FBI suspect list. The second spreadsheet
        was marked “FBI SUSPECT LIST” at the top of each page
        and “Law Enforcement Sensitive” at the bottom.

            The FBI memorialized this information in the 2004 Memo
        with the subject “threat assessment: . . . Eric Anthony Garris
        [and] www.antiwar.com.” In addition to detailing the
        investigation and watch lists described above, the ten-page
        2004 Memo described Antiwar.com’s mission and listed
        Garris as the managing editor. The Memo also detailed the
        results of law enforcement database searches for Garris and
        references to Garris and Antiwar.com found in FBI records.
        The Memo further stated that a Lexis Nexis search was run
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 7 of 32




                                   GARRIS V. FBI                               7

        for Garris and Antiwar.com, and described six of the articles
        found by the search, all of which describe articles, opinions,
        statements, or speeches given by Garris or Raimondo. The
        majority of these focus on Garris’ political views.
        Additionally, the Memo noted that persons of interest to the
        FBI had accessed or discussed Antiwar.com.

             In a section for “analyst comments,” the Memo stated that
        “[t]he discovery of two detailed Excel spreadsheets posted on
        www.antiwar.com may not be significant by itself since
        distribution of the information on such lists are wide spread,”
        but “it is unclear whether www.antiwar.com may only be
        posting research material compiled from multiple sources or
        if there is material posted that is singular in nature and not
        suitable for public release. There are several unanswered
        questions regarding www.antiwar.com.”2 The 2004 Memo
        concluded by recommending to the FBI San Francisco Field
        Office that it further monitor Antiwar.com’s postings and
        open a preliminary investigation to determine if Garris “[was]
        engaging in, or ha[d] engaged, in activities which constitute
        a threat to National Security on behalf of a foreign power.”

            The FBI’s San Francisco Field Office declined the
        recommendation, however, explaining that “it appears the
        information contained [on Antiwar.com] is public source
        information and not a clear threat to National Security,” and
        “there does not appear to be any direct nexus to terrorism nor


            2
              The analyst comments also stated that “Eric Garris has shown intent
        to disrupt FBI operations by hacking the FBI website.” FBI disclosures
        show that the allegation that Garris threatened to hack the FBI was
        erroneous and the result of a mistake made by an FBI agent; the charge
        arose from Garris’ having forwarded to the FBI a hacking threat that
        Antiwar.com had received.
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 8 of 32




        8                      GARRIS V. FBI

        the threat of compromising current FBI investigations,” and
        noting that Garris “[was] exercising [his] constitutional right
        to free speech.”

            Garris learned of the 2004 Memo in August 2011, after a
        partially redacted version was released on a website. He
        contends that his and the public’s awareness of the 2004
        Memo caused him significant injury, including chilling of
        speech, damaged reputation, and loss of funding and other
        resources.

            B. The FBI’s 2006 Halliburton Memo

            In 2006, the FBI’s Oklahoma City Field Office created
        the Halliburton Memo, a memorandum describing
        information regarding an upcoming annual Halliburton
        shareholders’ meeting in Duncan, Oklahoma.               The
        Halliburton Memo briefly described the Halliburton
        company, its contracts with the Department of Defense and
        prior affiliation with former Vice President Dick Cheney, and
        the schedule and logistics for the shareholders’ meeting,
        noting that the meeting had been “targeted by multiple
        organized protest groups.” The Halliburton Memo also
        included a list of websites that had posted information
        regarding the shareholders’ meeting, of which Antiwar.com
        was one. Garris learned of the Memo during this litigation.

        II. Procedural Background

            In October 2011, following his discovery of the redacted
        2004 Memo, Garris filed Freedom of Information Act
        (“FOIA”), 5 U.S.C. § 552, and Privacy Act requests seeking
        disclosure of FBI records about him. After exhausting his
        administrative remedies, on May 21, 2013, Garris filed this
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 9 of 32




                                GARRIS V. FBI                         9

        action seeking disclosure of documents under FOIA and the
        Privacy Act. Separately, he filed requests with the FBI
        pursuant to 5 U.S.C. §§ 552a(e)(7) and (d)(2) of the Privacy
        Act, seeking expungement of all records maintained by the
        FBI describing his exercise of his First Amendment rights.
        The FBI ultimately denied Garris’ administrative requests for
        expungement of records.

            Garris subsequently filed his First Amended Complaint,
        adding, as relevant here, a claim alleging that the FBI’s
        creation and maintenance of the 2004 Memo violates
        § 552a(e)(7) of the Privacy Act, which provides that an
        agency shall not maintain any “record describing how any
        individual exercises rights guaranteed by the First
        Amendment unless . . . pertinent to and within the scope of an
        authorized law enforcement activity.” 5 U.S.C. § 552a(e)(7).

            In July of 2015, Garris issued deposition subpoenas for
        the two retired FBI agents who had written the 2004 Memo.
        The FBI moved for a protective order to preclude the
        depositions, arguing that depositions are not necessary to
        decide summary judgment in Privacy Act § (e)(7) cases; that
        the evidence would be duplicative of the FBI’s interrogatory
        responses and the previously provided redacted files; that it
        would burden the non-party officers; and that the evidence
        would be irrelevant.

            The district court granted the FBI’s motion “without
        prejudice to Plaintiffs’ renewal of their request for additional
        targeted discovery following receipt of Defendant’s Motion
        for Summary Judgment.” At the hearing on the topic, the
        court reasoned that it would be premature to depose the
        former agents before learning what evidence the government
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 10 of 32




        10                     GARRIS V. FBI

        would rely on, particularly given that it would be burdensome
        to the retired agents. Garris did not renew his request.

            The parties then filed cross motions for summary
        judgment on Garris’ FOIA disclosure claims and claims
        under the Privacy Act, covering, as relevant to this appeal,
        expungement of the 2004 Memo and its attachments. In
        support of its motion for summary judgment, the FBI
        submitted the declaration of Andrew Campi, an “Assistant
        Special Agent in Charge” of the FBI, who was currently
        assigned to the Newark office (“the Campi Declaration”) and
        stated that the 2004 Memo was created to protect national
        security. Garris responded in his cross-motion for summary
        judgment that the FBI should be precluded from relying on
        the Campi Declaration because Campi was not at the Newark
        field office at the time the Memo was compiled and therefore
        lacked personal knowledge of the reason it was compiled.

            The district court denied both parties’ motions with
        respect to Garris’ disclosure claims under FOIA and the
        Privacy Act, but granted summary judgment to the FBI on
        Garris’ Privacy Act § (e)(7) claim for expungement of the
        2004 Memo. The court also overruled Garris’ objections to
        the Campi Declaration.

            Because of Garris’ surviving disclosure claims, the FBI
        released further documents. Based on these documents,
        Garris moved for reconsideration of the district court’s order
        granting summary judgment to the FBI on his § (e)(7) claim,
        arguing that new documents produced by the FBI impacted
        the pertinence of the 2004 Memo to an authorized law
        enforcement activity. He also argued that two recently
        produced documents gave rise to claims under § (e)(7),
        including, as relevant here, the Halliburton Memo, reasoning
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 11 of 32




                               GARRIS V. FBI                       11

        that the Halliburton Memo’s inclusion of Antiwar.com in its
        list of publicizing sources violated the Privacy Act and
        requesting expungement. The district court denied his motion
        for reconsideration regarding the 2004 Memo in part, and
        ordered further briefing on Garris’ arguments regarding the
        Halliburton Memo.

            Both parties then filed motions for summary judgment
        regarding the Halliburton Memo. The FBI submitted a
        declaration from Agent Bujanda, the Assistant Special Agent
        in Charge for National Security, in which Bujanda stated that
        the Halliburton Memo documented the FBI’s collaboration
        with local law enforcement to prepare for public safety
        concerns. Garris objected to the declaration on personal
        knowledge and hearsay grounds. Over these objections, the
        district court granted summary judgment to the FBI,
        concluding that the Halliburton Memo’s purpose was to
        protect public safety and that it therefore fell under the law
        enforcement activities exception.

            The parties settled the remaining disclosure issues, and
        the district court entered judgment on January 12, 2019.
        Garris timely appealed his Privacy Act claims.

                          STANDARD OF REVIEW

            This court reviews a grant of summary judgment de novo.
        MacPherson v. IRS, 803 F.2d 479, 480 (9th Cir. 1986).
        “Summary judgment is appropriate when, viewing the
        evidence in the light most favorable to the non-movant, there
        is no genuine issue of material fact,” Frudden v. Pilling,
        877 F.3d 821, 828 (9th Cir. 2017), the substantive law was
        correctly applied, MacPherson, 803 F.2d at 480, and the
        movant is entitled to judgment as a matter of law.
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 12 of 32




        12                       GARRIS V. FBI

            We review evidentiary decisions for abuse of discretion,
        Block v. City of Los Angeles, 253 F.3d 410, 416 (9th Cir.
        2001), including a lower court’s decision to grant a protective
        order, In re Roman Catholic Archbishop of Portland in Or.,
        661 F.3d 417, 423 (9th Cir. 2011). “A court abuses its
        discretion when it fails to identify and apply the correct legal
        rule to the relief requested, or if its application of the correct
        legal standard was (1) illogical, (2) implausible, or
        (3) without support in inferences that may be drawn from the
        facts in the record.” Id. (citations and quotation marks
        omitted).

                                  DISCUSSION

        I. Discovery and Evidentiary Challenges

             A. Protective Order

            The district court did not abuse its discretion in granting
        a protective order to the FBI precluding Garris from deposing
        certain retired FBI agents. The district court granted the
        FBI’s motion for a protective order without prejudice,
        reasoning that it would be premature to depose the former
        agents before learning what evidence the government would
        rely on, given that it would be burdensome to the retired
        agents. The court specifically explained that Garris could
        renew his request for discovery once the government filed a
        motion for summary judgment. But Garris did not renew
        deposition requests in his first summary judgment motion, in
        his motion for reconsideration, or in his second motion for
        summary judgment. Because the district court “only delayed
        [Garris’] discovery until after the government filed its
        summary judgment motion, and [Garris] never requested
        additional discovery to respond to that motion under Fed. R.
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 13 of 32




                                GARRIS V. FBI                        13

        Civ. P. 56(f),” the district court did not abuse its discretion.
        Lane v. Dep’t of Interior, 523 F.3d 1128, 1135 (9th Cir.
        2008). And, because Garris “failed to follow the proper
        procedures, it was within the district court’s discretion to
        rule” on the claim at summary judgment. Id.

            We note that the district court granted the protective order
        without determining if there was “good cause,” as is usually
        required, Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th
        Cir. 1975), on the basis that in FOIA and Privacy Act
        disclosure cases, it is generally accepted that discovery is
        limited and that courts may defer discovery until after
        summary judgment without abusing their discretion and
        without demonstrating specific “good cause.” See Lane,
        523 F.3d at 1134 (“[I]n FOIA and Privacy Act [disclosure]
        cases discovery is limited because the underlying case
        revolves around the propriety of revealing certain documents.
        Accordingly, in these cases courts may allow the government
        to move for summary judgment before the plaintiff conducts
        discovery.” (citation omitted)).

            Although the district court did not abuse its discretion in
        this case, going forward there is good reason to believe that
        the special consideration afforded to FOIA and Privacy Act
        disclosure cases—which involve a plaintiff’s request for
        documents to be released—should not apply to substantive
        Privacy Act cases—which involve the propriety of the
        creation of such documents by the agency in the first place,
        as well as their continued maintenance. See Lane, 523 F.3d
        at 1134–35 (explaining that discovery may have been
        warranted for Lane’s substantive Privacy Act claim because,
        “[u]nlike the FOIA claim or the access to records Privacy Act
        claim, the improper access Privacy Act claim did not revolve
        around the propriety of disclosing certain documents”).
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 14 of 32




        14                     GARRIS V. FBI

             B. Declarations

            Garris also argues that the district court abused its
        discretion by relying on the Campi and Bujanda Declarations.
        We address each in turn.

                1. Campi Declaration

            First, Garris contends that the court abused its discretion
        by relying on the Campi Declaration. We agree in part. For
        an affidavit to be admissible to support summary judgment,
        the affidavit must “be made on personal knowledge.” Fed. R.
        Civ. P. 56(e); Block, 253 F.3d at 419.

             We agree with Garris that the district court applied the
        wrong legal standard when it accepted the Campi Declaration
        in toto. Campi was employed by the FBI at the time the 2004
        Memo was written, but he did not work at the Newark office
        at the time or have any personal involvement with the threat
        assessment. Despite this, the district court accepted that
        Campi had adequate personal knowledge for all the
        statements in his declaration because “[c]ourts routinely deny
        hearsay and lack of personal knowledge objections in FOIA
        cases based on agency affidavits similar to those submitted
        here. . . . The same rationale applies equally here
        notwithstanding Plaintiffs’ assertion of Privacy Act claims in
        addition to the FOIA claims.” In doing so, the district court
        relied on Lahr v. Nat’l Transp. Safety Bd., which explained
        that “‘[a]n affidavit from an agency employee responsible for
        supervising a FOIA search is all that is needed to satisfy’ the
        personal knowledge requirement of Federal Rule of Civil
        Procedure 56(e).” 569 F.3d 964, 990 (9th Cir. 2009) (quoting
        Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 814 (2d
        Cir.1994)).
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 15 of 32




                               GARRIS V. FBI                        15

            This was error. The rule cited to by the district court is
        specific to FOIA disclosure cases and exempts agents’
        affidavits from the personal knowledge requirement. See,
        e.g., id. (allowing agent’s affidavit without personal
        knowledge because claim was a FOIA records request). But
        the rationale behind exempting agency affidavits from the
        personal knowledge requirement in FOIA disclosure cases
        does not translate to substantive Privacy Act cases. The
        purpose of agency affidavits in FOIA cases is to show
        “whether the agency’s search was ‘reasonably calculated to
        discover the requested documents,’” Maynard v. CIA,
        986 F.2d 547, 559 (1st Cir. 1993) (quoting Safecard Servs.,
        Inc. v. SEC, 926 F.2d 1197, 1201 (D.C. Cir.1991)), that is, the
        methodology of the search. It makes sense that a supervisor
        who did not personally perform the search would be able to
        testify to that, as the supervisor would be familiar with the
        method of storing, searching, and locating the agency’s
        records. In a § (e)(7) Privacy Act claim, however, Garris
        seeks to understand the FBI’s purpose in creating and
        maintaining the specific document. An agent without
        personal knowledge of these purposes can only speculate
        about it or rely on hearsay statements of other agents.

            The district court’s error was harmless, however, as to
        certain parts of Campi’s declaration, which were sufficiently
        based on personal knowledge. Campi had experience
        working as a special agent for the FBI and had reviewed the
        relevant documents, including the 2004 Memo and
        attachments. Consequently, the portions of his declaration
        discussing general FBI guidelines and procedures,
        summarizing information clear from the face of the 2004
        Memo, and analyzing the current relevance of the 2004
        Memos were within his personal knowledge as a seasoned
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 16 of 32




        16                     GARRIS V. FBI

        FBI agent. See Block, 253 F.3d at 419 (noting that personal
        knowledge could be based on review of documents).

            Those of Campi’s statements that go beyond those
        matters, however, are purely speculative and should not have
        been admitted. For example, Campi speculates after the fact
        that the Memo included various articles to “provide context,”
        and that Antiwar.com’s decision to post the watch list could
        have “led to the compromise of then ongoing investigations
        or alternatively lead to the harming or harassment of innocent
        people.” These statements were offered to explain why the
        2004 Memo was created, a fact of which Campi has no
        personal knowledge. Therefore, it was error for the district
        court to consider these statements.

               2. Bujanda Declaration

            As for the Bujanda Declaration, the district court did not
        abuse its discretion. First, unlike with the Campi Declaration,
        the district court correctly recognized that the FOIA-specific
        personal knowledge standard does not apply here—where a
        declaration is relied upon to establish the purpose of a
        historical document—and applied the traditional personal
        knowledge standard. Bujanda had been an FBI Special Agent
        since 2002, although he did not work in the Oklahoma Office
        until 2016, ten years after the Halliburton Memo was created.
        Therefore, like Campi, Bujanda had sufficient personal
        knowledge to opine on FBI policies, field office
        responsibilities, and information clear on the face of the
        Halliburton Memo. The declaration contains only one
        statement clearly beyond Bujanda’s personal knowledge:
        Bujanda relays hearsay regarding the Halliburton
        shareholders meeting and concludes that local law
        enforcement sought to ensure safety and preparedness for the
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 17 of 32




                               GARRIS V. FBI                       17

        event as a result. The district court did not abuse its
        discretion in overruling Garris’ hearsay objections as to this
        statement, however, because the FBI certified at the hearing
        that it would be able to submit the hearsay evidence in an
        admissible form at trial. See JL Beverage Co., LLC v. Jim
        Beam Brands Co., 828 F.3d 1098, 1110 (9th Cir. 2016) (“at
        summary judgment a district court may consider hearsay
        evidence submitted in an inadmissible form, so long as the
        underlying evidence could be provided in an admissible form
        at trial”).

        II. Privacy Act § (e)(7) Claims

            Garris contends that the existence of the 2004 and
        Halliburton Memos violates the Privacy Act. The Privacy
        Act provides that federal agencies shall “maintain no record
        describing how any individual exercises rights guaranteed by
        the First Amendment unless . . . pertinent to and within the
        scope of an authorized law enforcement activity.” 5 U.S.C.
        § 552a(e)(7). This is commonly referred to as the “law
        enforcement activity” exception to § (e)(7). The question on
        appeal is whether the Memos fall within that exception.

            Garris argues that the FBI’s initial collection of the
        Memos was not pertinent to an authorized law enforcement
        activity and therefore violates the Act. Alternatively, he
        argues that, regardless of whether the creation of the Memos
        was justified under § (e)(7), because the investigations
        underlying the Memos have concluded, the FBI’s
        maintenance of the Memos is not pertinent to an authorized
        ongoing law enforcement activity and therefore violates the
        Act.
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 18 of 32




        18                     GARRIS V. FBI

            The question of whether the Privacy Act requires records
        to be pertinent to an ongoing law enforcement activity to be
        maintained is one of first impression in this Circuit. For the
        reasons described below, we hold that Privacy Act § (e)(7)
        prohibits the FBI from maintaining records describing First
        Amendment activity unless the maintenance of the record is
        pertinent to and within the scope of a currently ongoing
        authorized law enforcement activity. We further hold that the
        FBI has not carried its burden of demonstrating that the
        maintenance of the 2004 Memo is pertinent to an authorized
        law enforcement activity; therefore, it must be expunged.
        Because we so hold, we need not and do not address the
        question of whether the creation of the 2004 Memo also
        violated the Privacy Act. Finally, we hold that the FBI’s
        maintenance of the Halliburton Memo does not violate the
        Act.

             A. Ongoing Authorized Law Enforcement Activity
                Requirement

            Accordingly, we turn to the question of whether,
        assuming the creation of a record did not violate the Privacy
        Act, the Privacy Act prohibits the FBI from maintaining a
        record describing First Amendment activity if the record is
        not pertinent to ongoing authorized law enforcement activity.

            We begin by looking to the text of the Privacy Act.
        Section (e)(7) states that agencies shall “maintain no record
        describing how any individual exercises rights guaranteed by
        the First Amendment . . . unless pertinent to and within the
        scope of an authorized law enforcement activity.” 5 U.S.C.
        § 552a(e)(7). The statute defines “maintain” as “maintain,
        collect, use, or disseminate.” 5 U.S.C. § 552a(a)(3). The
        plain meaning of the word “maintain”is “[t]o keep up,
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 19 of 32




                                GARRIS V. FBI                         19

        preserve.” Maintain, Oxford English Dictionary (3d ed.
        2000). And the plain meaning of the word “collect” is “to
        gather, get together.” Collect, Oxford English Dictionary
        (3d ed. 2000).

            We presume that, because Congress defined maintain to
        include “maintain” and “collect,” Congress intended the
        provision to apply to distinct activities. See Bailey v. United
        States, 516 U.S. 137, 146 (1995) (“We assume that Congress
        used two terms because it intended each term to have a
        particular, nonsuperfluous meaning.”). Therefore, we believe
        the plain meaning of the text is clear. The word maintain, as
        used in the Act, can be read as it is, or replaced with “collect”
        (or “use,” or “disseminate”). Therefore, an agency may not
        “maintain” a record describing how any individual’s
        protected First Amendment activity “unless pertinent to and
        within the scope of an authorized law enforcement activity.”
        5 U.S.C. § 552a(e)(7). And an agency may not “collect” a
        record describing any individual’s protected First
        Amendment activity “unless pertinent to and within the scope
        of an authorized law enforcement activity.” Id. Each act of
        an agency must be justified to fall under the § (e)(7)
        exception. Therefore, “to give each of these verbs its
        meaning,” the most reasonable reading of the statute as a
        whole is that the record must be pertinent to an authorized
        law enforcement activity both “at the time of gathering, i.e.,
        collecting, [and] at the time of keeping, i.e., maintaining.”
        J. Roderick MacArthur Found. v. FBI, 102 F.3d 600, 607
        (D.C. Cir. 1996) (Tatel, J., concurring in part and dissenting
        in part). That is, if the agency does not have a sufficient
        current “law enforcement activity” to which the record is
        pertinent, the agency is in violation of the Privacy Act if it
        keeps the record in its files.
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 20 of 32




        20                     GARRIS V. FBI

            The FBI contends that the plain meaning of the statute is
        that the law enforcement exception allows agencies to
        “collect” and to “maintain” records so long as they were
        pertinent to an authorized law enforcement activity at the
        time of collection, and that to hold otherwise would be to read
        a temporal limitation into the statute. But to accept the FBI’s
        preferred reading would be to read the word “maintain” out
        of the statute. If the FBI were right, Congress could have
        stated that “an agency shall ‘collect no record describing how
        any individual exercises rights guaranteed by the First
        Amendment . . . unless pertinent to and within the scope of an
        authorized law enforcement activity,’” or, “compiled for, and
        within the scope of, an authorized law enforcement activity.”
        Id. at 607 (alteration in original).

             Applying the same analysis to one of the other statutory
        definitions of maintain, “disseminate,” demonstrates why a
        reading that divorces the authorized law enforcement activity
        clause from the verb is untenable. The FBI’s proffered
        reading would have it such that an agency may “[disseminate]
        no record describing how any individual exercises rights
        guaranteed by the First Amendment unless . . . [the record] is
        pertinent to and within the scope of an authorized law
        enforcement activity.” 5 U.S.C. § 552a(e)(7). This would
        mean that, presuming the initial collection of the record was
        relevant to an authorized law enforcement activity, the
        agency could share the record, regardless of whether the
        sharing of the record was relevant to a law enforcement
        purpose. But a reading of § (e)(7) that would give blanket
        approval to an agency to disseminate a record strains
        credulity. And it would be even more odd for Congress to
        have included one definition that was superfluous
        (“maintain”) and one that was not (“disseminate”). The same
        is true for the verb “use,” 5 U.S.C. § 552a(a)(3), which is
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 21 of 32




                               GARRIS V. FBI                       21

        clearly meant to regulate when an agency may use a record it
        has already collected.

            Moreover, this conclusion furthers the purpose of the Act.
        The passage of the Privacy Act was spurred by congressional
        concern in response to the explosion of computer technology,
        which allowed for compilation and storage of data in
        quantities not seen before, coupled with rightful and broad
        condemnation of government surveillance programs
        including Watergate and the FBI’s COINTELPRO. See
        Steven W. Becker, Maintaining Secret Government Dossiers
        on the First Amendment Activities of American Citizens: The
        Law Enforcement Activity Exception to the Privacy Act,
        50 DePaul L. Rev. 675, 679 (2000). In fact, the Act was
        “designed to set in motion a long-overdue evaluation of the
        needs of the Federal government to acquire and retain
        personal information on Americans, by requiring stricter
        review within agencies of criteria for collection and
        retention” of such information. S. Rep. No. 93-1183, at 2
        (1974) (Conf. Rep.), as reprinted in 1974 U.S.C.C.A.N. 6916,
        6917 (emphasis added). Thus, Congress was clearly
        interested in preventing both collection and retention of
        records, with a strong eye to preventing the government from
        maintaining “information not immediately needed, about law-
        abiding Americans, on the off-chance that Government or the
        particular agency might possibly have to deal with them in
        the future.” MacPherson, 803 F.2d at 483 (quoting No. 93-
        1183, at 57 (1974) (Conf. Rep.), as reprinted in 1974
        U.S.C.C.A.N. 6916, 6971).

           Our holding also is consistent with MacPherson, our only
        opinion interpreting the § (e)(7) law enforcement exception.
        There, IRS agents had compiled notes on and transcriptions
        of MacPherson’s public speeches on tax protesting (refusing
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 22 of 32




        22                     GARRIS V. FBI

        to pay taxes) in a “Tax Protest Project File.” Id. at 480.
        MacPherson argued that the IRS’ maintenance of the file after
        the agency realized that MacPherson had not participated in
        or advocated illegal activity violated § (e)(7) of the Privacy
        Act. Id. at 481–82. In holding that the IRS’ retention of the
        file did not violate the Privacy Act, we did not ask whether
        the creation of the record violated the Act, but looked only to
        its maintenance. Id. at 484. And, in concluding that we must
        “consider the factors for and against the maintenance of such
        records of First Amendment activities on an individual, case-
        by-case basis,” we explained, “[s]ection (e)(7) of the Privacy
        Act, . . . is intended to restrict the information about
        individuals’ First Amendment activities that the government
        may collect and maintain at all,” and therefore a narrow
        reading of the § (e)(7) exception “better serves the goal of
        privacy.” MacPherson, 803 F.2d at 482, 484 (emphasis
        added).

            Our decision also aligns with that of the Seventh Circuit.
        In Becker v. IRS, 34 F.3d 398 (7th Cir. 1994), the Seventh
        Circuit held that the IRS had “not sufficiently justified the
        maintenance of the documents in the Beckers’ files” because
        the IRS’ proffered justification, that “it may maintain these
        articles for possible future uses,” was untenable, given that
        “any potential advantage to having these documents in the
        Beckers’ files, at some uncertain date, is minuscule (and the
        IRS does not elaborate on how this material would be
        helpful).” Id. at 409. And later, the Seventh Circuit in
        Bassiouni v. FBI, 436 F.3d 712 (7th Cir. 2006), concluded
        that the FBI’s continued maintenance of records describing
        Bassiouni’s First Amendment activities did not violate
        § (e)(7) of the Privacy Act, not because the act has no
        separate and distinct maintenance requirement, but rather
        because the FBI had demonstrated that the records were of
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 23 of 32




                               GARRIS V. FBI                       23

        continuing relevance to an authorized law enforcement
        activity. See id. at 724–25 (“Furthermore, although the
        Privacy Act certainly does not authorize collection and
        maintenance of information of private citizens on the ‘off-
        hand’ chance that such information may someday be useful,
        it does not require law enforcement agencies to purge, on a
        continuous basis, properly collected information with respect
        to individuals that the agency has good reason to believe may
        be relevant on a continuing basis in the fulfillment of the
        agency’s statutory responsibilities.”) (emphasis added).

              We recognize that the D.C. Circuit, in a split decision,
        came to the conclusion urged by the FBI in J. Roderick
        MacArthur Found., 102 F.3d 600. The panel majority
        reasoned that “[t]he noun ‘record’ in § (e)(7) is modified in
        only two ways: the record must be [1] pertinent to and
        [2] within the scope of an authorized law enforcement
        activity,” and that substituting the word “maintain” for
        “collect” or “disseminate” “in § (e)(7) does nothing to change
        what the adjective “pertinent” modifies. 102 F.3d at 603
        (internal quotation marks omitted). The panel majority also
        explained that “the provision, as written, can[not] be read to
        require that the maintenance of a record, as opposed to the
        record itself, must be pertinent to an authorized law
        enforcement activity.” Id. “One might argue that the
        Congress meant to say that an agency may ‘maintain no
        record relating to First Amendment activities unless doing so
        would be pertinent to and within the scope of an authorized
        law enforcement activity.’ But the Congress did not say that
        . . . .” Id.

            We are not persuaded by this reasoning. First, the
        “pertinent to . . . an authorized law enforcement activity”
        clause does not modify only the noun “record,” because the
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 24 of 32




        24                     GARRIS V. FBI

        noun “record” cannot be divorced from the verb “maintain.”
        This connection makes sense when one considers the point of
        the text: § (e)(7) is about what an agency is permitted, or not
        permitted, to do. The verb is key. If we divorce the
        “pertinent to” clause from the verb, the proscription becomes
        nonsensical.

            This observation is confirmed by reading s§ 552a(e)(7) as
        a whole. In full, the section directs agencies to: “maintain no
        record describing how any individual exercises rights
        guaranteed by the First Amendment unless expressly
        authorized by statute or by the individual about whom the
        record is maintained or unless pertinent to and within the
        scope of an authorized law enforcement activity.” 5 U.S.C.
        § 552a(e)(7). Thus, there are two exceptions contained in
        § (e)(7)—an exception for authorization by statute or by an
        affected individual, and a law enforcement activity exception.
        The two exceptions are parallel grammatically. And the first
        exception necessarily modifies the verb “maintain,” not just
        “record,” as it is quite evidently the maintenance that must be
        authorized, not the record. The clause “by the individual
        about whom the record is maintained” (emphasis added)
        makes that much plain.

             Second, the D.C. Circuit majority’s reading also requires
        reading into the text words not written by Congress. The
        D.C. Circuit majority would have us read the text as
        “maintain no record describing how any individual exercises
        rights guaranteed by the First Amendment unless [the record
        is]. . . pertinent to and within the scope of an authorized law
        enforcement activity.” 5 U.S.C. § 552a(e)(7). Our reading is
        that the text requires that an agency “maintain no record
        describing how any individual exercises rights guaranteed by
        the First Amendment unless [the maintenance of the record
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 25 of 32




                                GARRIS V. FBI                         25

        is]. . . pertinent to and within the scope of an authorized law
        enforcement activity.” Id. Both are clarified by adding
        implicit text; ours has the added benefit of not also reading all
        but one of the statutory definitions of the word “maintain” out
        of the statute.

            Third, as Judge Tatel explained in his partial dissent,
        Congress has demonstrated that when it means only to
        circumscribe the act of collection, it knows how to do so. See
        J. Roderick MacArthur Found., 102 F.3d at 607–08; see also
        5 U.S.C. § 552a(e)(2) (requiring that each agency shall
        “collect information to the greatest extent practicable directly
        from the subject individual when the information may result
        in adverse determinations about an individual’s rights,
        benefits, and privileges under Federal programs”);
        § 552a(k)(2) (regulating agency rulemaking for records made
        up of “investigatory material compiled for law enforcement
        purposes”); § 552a(k)(5) (regulating agency rulemaking for
        records made up of “investigatory material compiled solely
        for the purpose of determining suitability, eligibility, or
        qualifications for Federal civilian employment, military
        service”).

            B. Application to the 2004 Memo

            That ours is the correct reading is illustrated by the
        application in this case. Turning first to the 2004 Memo, we
        ask whether, assuming the creation of the memo was
        acceptable, the maintenance of the Memo is pertinent to an
        authorized law enforcement activity. The 2004 Memo
        specifically details Garris’ protected First Amendment
        activities, including his political views and articles he wrote,
        allegedly to conduct a threat assessment prompted by the
        posting of the FBI watch list. Notably, as the FBI concedes,
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 26 of 32




        26                      GARRIS V. FBI

        the posting of the list was protected First Amendment
        activity. The Newark Office then forwarded the 2004 Memo
        to the San Francisco Office with a recommendation to open
        a preliminary investigation. The San Francisco Field Office
        declined to do so, explaining:

                After reviewing the website, it appears the
                information contained therein is public source
                information and not a clear threat to National
                Security. Furthermore, there does not appear
                to be any direct nexus to terrorism nor the
                threat of compromising current FBI
                investigations. San Francisco opines that Eric
                Garris and Justin Raimondo are exercising
                their constitutional right to free speech.

        The threat assessment and related investigation has therefore
        definitively ended.

            Our analysis does not end there, however. Even if an
        investigation has ended, the retention of the record could still
        be pertinent to an authorized law enforcement activity. The
        government contends that such is the case here, because the
        maintenance of the 2004 Memo would “serve to inform
        ongoing and future investigative activity.”

            “[C]onsider[ing] the factors for and against the
        maintenance of such records of First Amendment activities,”
        MacPherson, 803 F.2d at 484, the FBI’s maintenance of the
        2004 Memo does not fall within the law enforcement
        activities exception. The investigation did not merely
        conclude—it concluded because the threat assessment did not
        reveal a “threat to National Security,” “any direct nexus to
        terrorism,” or a “threat of compromising current FBI
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 27 of 32




                               GARRIS V. FBI                        27

        investigations”; rather, the San Francisco Office concluded
        that Garris and Raimondo were simply “exercising their
        constitutional right to free speech.” Effectively, the threat
        assessment turned up nothing more than protected First
        Amendment activity. At that point, the record was no
        longer—assuming it ever was—pertinent to an authorized law
        enforcement activity.

            Nor is this a case where the threat assessment was
        relevant to a broader authorized law enforcement activity that
        might require its maintenance. In MacPherson, for example,
        we held that the IRS’ inclusion of MacPherson’s speeches in
        the “Tax Protest Project File” did not violate the Privacy Act.
        MacPherson, 803 F.2d at 480. There, although the file
        included descriptions of MacPherson’s protected First
        Amendment activity—namely, MacPherson’s speeches on tax
        protesting—and although the IRS had concluded that
        MacPherson did not engage in or advocate illegal
        activity—the record was relevant to the larger ongoing
        undertaking by the IRS of trying to prevent illegal tax
        protesting, and the record was in a general tax protestor file,
        not under MacPherson’s name. Id. at 480, 485, 485 n.9. The
        IRS’ maintenance of the record fell within the law
        enforcement activities exception because it was relevant to a
        continuing IRS law enforcement effort. As to that effort,
        MacPherson’s speeches both provided context and were
        “incidental” surveillance. Id. at 484.

            Similarly, in Bassiouni, the Seventh Circuit concluded
        that the FBI’s maintenance of the record on Bassiouni that
        included excerpts from a speech Bassiouni had given to the
        Mid-America Arab Chamber of Commerce did not violate the
        Privacy Act, even though the FBI conceded that Bassiouni
        was not suspected of being a member of terrorist
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 28 of 32




        28                      GARRIS V. FBI

        organization. 436 F.3d at 719, 724. The Seventh Circuit
        explained that the maintenance of the file was pertinent to an
        authorized law enforcement activity because the FBI had
        “ongoing investigations into the threats posed by terrorist
        groups, specifically those originating in the Middle East” and
        “[b]ecause of the nature of these investigative activities, and
        because of the breadth of Mr. Bassiouni’s contacts with the
        Middle East, the FBI anticipates that it will continue to
        receive information about Mr. Bassiouni.” Id. at 724
        (citations omitted). Bassiouni concluded that “[t]he Bureau’s
        file on Mr. Bassiouni will provide context for evaluating that
        new information,” and “perhaps more importantly, the public
        Krupkowski Declaration states that the records are important
        for evaluating the continued reliability of its intelligence
        sources.” Id.

            Unlike the files at issue in MacPherson, the 2004 Memo
        is on Garris specifically and is filed under Garris’ name, not
        as part of a larger, valid investigation on another topic. See
        MacPherson, 803 F.2d at 485 n.9 (noting that the outcome in
        MacPherson may have been different if “the records were
        filed under his name rather than in a general ‘tax protestor’
        file”). Here, the threat assessment was prompted by the
        posting of the watch list, which was itself protected First
        Amendment activity. The assessment revealed political
        views and articles by Garris—also protected First
        Amendment activity. The contents of the Memo, Garris’
        political views, are apropos of nothing except Garris’ political
        views, and the FBI has failed to offer any connection between
        Garris’ protected First Amendment activity as described in
        the Memo and any specific investigation under the FBI’s
        purview. Cf. MacPherson, 803 F.2d at 484; Bassiouni,
        436 F.3d at 724.
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 29 of 32




                                    GARRIS V. FBI                               29

            It cannot be that maintaining a record of purely protected
        First Amendment activity is relevant to an authorized law
        enforcement activity simply on the representation that
        maintaining the record would “serve to inform ongoing and
        future investigative activity.” Maintenance of a record to
        “inform ongoing and future investigative activity” is
        acceptable when the record implicates a specific broader law
        enforcement activity such as preventing terrorism, see
        Bassiouni, 436 F.3d at 724, or preventing tax protests,
        MacPherson, 803 F.2d at 484. But where, as here, the
        relevance of a record filed under Garris’ name details purely
        protected activity and has at best only speculative relevance
        to an unstated law enforcement purpose, the agency does not
        have “good reason to believe [that the record] may be
        relevant on a continuing basis in the fulfillment of the
        agency’s statutory responsibilities.” Bassiouni, 436 F.3d at
        724–25. Even if “[t]here is a remote possibility that a part of
        the [2004 Memo] would be helpful in investigation of persons
        in general,” it remains that “any potential advantage to having
        [the 2004 Memo] . . . at some uncertain date, is minuscule.”
        Becker, 34 F.3d at 409. Accordingly, the FBI has not carried
        its burden to establish that the 2004 Memo is exempt from
        Privacy Act requirements, and it must be expunged. See id.3


            3
              To the extent the 2004 Memo could be pertinent to national security,
        it would be only because it reveals that there is no threat to national
        security here. But that rationale could justify maintaining literally any
        record. Such a fishing expedition into First Amendment protected activity
        is precisely what the Act was meant to prevent. See Clarkson v. IRS,
        678 F.2d 1368, 1378 (11th Cir. 1982) (Tjoflat, J., concurring)
        (“[S]ubsection (e)(7)’s prohibition against collecting records that describe
        how an individual exercises his first amendment rights should not be
        circumvented by fishing expeditions disguised as ‘law enforcement
        activity.’”). Such a holding would allow the “exception to swallow the
        rule.” MacPherson, 803 F.2d at 484.
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 30 of 32




        30                     GARRIS V. FBI

             C. Application to the Halliburton Memo

             As for the Halliburton Memo, our analysis of that memo
        illustrates the flipside of our holding regarding the 2004
        Memo.        MacPherson again is instructive.         Like in
        MacPherson, the Halliburton Memo is not filed under Garris’
        name or even under Antiwar.com; rather, “Antiwar.com” is
        listed in the Memo merely to provide context as to where
        coverage of the shareholders’ meeting can be found. See
        MacPherson, 803 F.2d at 485 n.9; id. at 484 (recognizing that
        incidental surveillance of innocent First Amendment activity
        may be necessary to ensure “completeness and accuracy of
        the agency records”). And “[t]here is no allegation and no
        indication that the records were used or intended to be used
        for any other purpose than to give a complete picture,” id. at
        484–85, of the necessary protections for the shareholders
        meeting. Further, the Memo is of ongoing relevance to
        coordination with “local law enforcement to prepare for an
        annual meeting at which arrests had been made in the past.”
        The Memo, which primarily describes security preparations
        for an oft-protested meeting, only incidentally includes
        protected First Amendment activity, and is relevant to
        preparations for future iterations of the annual shareholders’
        meeting. “Under these circumstances,” we hold that the
        FBI’s “maintenance of records of [Antiwar.com’s] activities
        fall within the ‘law enforcement activities’ exception to the
        proscription of § (e)(7) of the Privacy Act.” Id. at 485.

                               CONCLUSION

            Thus, we hold that to maintain a record, the government
        must demonstrate that the maintenance of the record is
        pertinent to a specific authorized law enforcement activity.
        We want to be exceedingly clear. We are not holding that
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 31 of 32




                               GARRIS V. FBI                        31

        whenever an agency closes an investigation, the agency must
        expunge the file because the law enforcement activity for
        which the record was created (or received) has ended. What
        we are holding is that, if the investigation is closed (or even
        if it is not), and if the government cannot articulate a
        sufficient law enforcement activity to which the maintenance
        of the record is pertinent, the maintenance of the record
        violates the Privacy Act. The reason for maintenance, so long
        as it is valid and not pretextual, need not be the same reason
        the record was created. Thus, in plenty of cases, the end of an
        investigation will not require a record to be expunged because
        the maintenance of the record will have some pertinence to an
        articulable, authorized law enforcement activity. See, e.g.,
        MacPherson, 803 F.2d at 485. But such is not the case here,
        where the 2004 investigation was ended because it detailed
        only First Amendment activity and did not implicate national
        security. Thus, maintenance of a record that describes only
        First Amendment activity and does not implicate national
        security is not pertinent to the FBI’s authorized activities.
        Maintenance for maintenance’s sake, without pertinence to
        national security or other authorized law enforcement
        activity, is precisely what the Act was intended to prevent.

            We recognize that the statute as we understand it may
        impose a non-negligible burden on the FBI. But this is a
        feature, not a bug. Section (e)(7) is meant to limit what
        government agencies may collect, maintain, and disseminate;
        this is, by definition, a burden. The FBI can limit the extent
        of this burden by being more discerning in deciding what
        records to create.

           Thus, we conclude that for the FBI to maintain a record
        under § (e)(7) of the Privacy Act, the record’s maintenance
        must be pertinent to and within the scope of an ongoing
Case 3:13-cv-02295-JSC Document 137 Filed 09/12/19 Page 32 of 32




        32                      GARRIS V. FBI

        authorized law enforcement activity. Because we conclude
        that the FBI has not carried its burden in establishing that the
        2004 Memo is exempt from Privacy Act requirements, the
        Memo must be expunged. The Halliburton Memo, however,
        falls within the § (e)(7) exception and therefore may be
        retained.

                                  •    !    •

            The judgment of the district court is AFFIRMED in
        part, REVERSED in part, and the case is REMANDED to
        the district court with instructions to direct the FBI to
        expunge the 2004 Memo. No costs.
